Fourth Court of Appeals
                                       San Antonio, Texas
                                           December 21, 2022

                                          No. 04-22-00851-CV

                                IN RE WEBB CONSOLIDATED ISD

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

       On December 19, 2022, relator filed a petition for writ of mandamus and an emergency
motion for stay. This court believes a serious question concerning the mandamus relief sought
requires further consideration. See TEX. R. APP. P. 52.8(b). Respondent and real party in interest
may file a response to the petition in this court no later than January 10, 2023. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

         Relator’s motion for stay is GRANTED IN PART. The following decretal paragraphs
of the trial court’s November 7, 2022 “Order on November 7, 2022 Hearings” are STAYED
pending further order from this court:

        WCISD Board Member Melissa Pena’ [sic] Motion to Quash and for Protection from
discovery is denied.

      WCISD Board Member Santiago Salinas’ Motion to Quash and for Protection from
Discovery is denied.

       Real party in interest’s Motion to Compel Salinas and Pena Depositions is granted. It is
ordered that the depositions be conducted in 2022 and before the mediation.



           It is so ORDERED on December 21, 2022.


1
 This proceeding arises out of Cause No. 2019CVC001645D4, styled Webb Consolidated ISD v. Juan Cruz and J
Cruz and Associates, LLC, pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Karen
H. Pozza presiding.
                                               PER CURIAM




ATTESTED TO: _______________________________
             MICHAEL A. CRUZ, Clerk of Court